978 F.2d 744
298 U.S.App.D.C. 247
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.GIVAUDAN CORPORATION, Appellant,v.William K. REILLY, Administrator, EPA, et al.
No. 91-5241.
United States Court of Appeals, District of Columbia Circuit.
Oct. 27, 1992.

Before RUTH BADER GINSBURG, STEPHEN F. WILLIAMS and KAREN LeCRAFT HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.   The court is satisfied, after full review of the issues presented, that appropriate disposition of the appeal does not warrant a further opinion.   See D.C.Cir.Rule 14(c).


2
Substantially for the reasons stated by the district court in its June 25, 1991 order, we conclude that the withdrawal of Troy Chemical Corporation's application for registration rendered Givaudan Corporation's complaint moot.   It is, therefore,


3
ORDERED AND ADJUDGED, that the judgment from which this appeal has been taken be affirmed.


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b).